Exhibit 10.2
UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.

       
 
     
 
     
Written Agreement by and between
    Docket No. 08-040-WA/RB-HC
 
     
ALLIANCE BANCSHARES
CALIFORNIA Culver City, California
     
 
     
and


     
 
     
FEDERAL RESERVE BANK
     
OF SAN FRANCISCO
     
San Francisco, California
     
 
     
 
     
 
     

     WHEREAS, in recognition of their common goal to maintain the financial
soundness of Alliance Bancshares California, Culver City, California
(“Bancshares”), a registered bank holding company that owns and controls
Alliance Bank, Culver City, California (the “Bank”), a state chartered nonmember
bank, and various nonbank subsidiaries, Bancshares and the Federal Reserve Bank
of San Francisco (the “Reserve Bank”) have mutually agreed to enter into this
Written Agreement (the “Agreement”); and
     WHEREAS, on October 10, 2008, the board of directors of Bancshares, at a
duly constituted meeting, adopted a resolution authorizing and directing Curtis
S. Reis to enter into this Agreement on behalf of Bancshares and consenting to
compliance with each and every provision of this Agreement by Bancshares and its
institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the
Federal Deposit Insurance Act, as amended (the “FDI Act”) (12 U.S.C. §§ 1813(u)
and 1818(b)(3)).
     NOW, THEREFORE, Bancshares and the Reserve Bank agree as follows:
Dividends and Distributions

2



--------------------------------------------------------------------------------



 



     1. (a) Bancshares shall not declare or pay any dividends without the prior
written approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation (the “Director”) of the Board of Governors of the
Federal Reserve System (the “Board of Governors”).
          (b) Bancshares shall not directly or indirectly take dividends or any
other form of payment representing a reduction in capital from the Bank without
the prior written approval of the Reserve Bank.
          (c) Bancshares and its nonbank subsidiaries shall not make any
distributions of interest, principal, or other sums on subordinated debentures
or trust preferred securities without the prior written approval of the Reserve
Bank and the Director.
          (d) All requests for prior approval shall be received by the Reserve
Bank at least 30 days prior to the proposed dividend declaration date, proposed
distribution on subordinated debentures, and required notice of deferral on
trust preferred securities. All requests shall contain, at a minimum, current
and projected information on Bancshares’s capital, earnings, and cash flow; the
Bank’s capital, asset quality, earnings, and allowance for loan and lease losses
(“ALLL”); and identification of the sources of funds for the proposed payment or
distribution. For requests to declare or pay dividends, Bancshares must also
demonstrate that the requested declaration or payment of dividends is consistent
with the Board of Governors’ Policy Statement on the Payment of Cash Dividends
by State Member Banks and Bank Holding Companies, dated November 14, 1985
(Federal Reserve Regulatory Service, 4-877 at page 4323).
Debt and Stock Redemption
     2. (a) Bancshares and any nonbank subsidiary shall not, directly or
indirectly, incur, increase, or guarantee any debt without the prior written
approval of the Reserve Bank. All requests for prior written approval shall
contain, but not be limited to, a statement regarding the purpose of the debt,
the terms of the debt, and the planned source(s) for debt repayment, and an

3



--------------------------------------------------------------------------------



 



analysis of the cash flow resources available to meet such debt repayment.
          (b) Bancshares shall not, directly or indirectly, purchase or redeem
any shares of its stock without the prior written approval of the Reserve Bank.
Capital Plan
     3. Within 60 days of this Agreement, Bancshares shall submit to the Reserve
Bank an acceptable written plan to maintain sufficient capital at Bancshares, on
a consolidated basis, and the Bank, as a separate legal entity on a stand-alone
basis. The plan shall, at a minimum, address, consider, and include:
          (a) The consolidated organization’s and the Bank’s current and future
capital requirements, including compliance with the Capital Adequacy Guidelines
for Bank Holding Companies: Risk-Based Measure and Tier 1 Leverage Measure,
Appendices A and D of Regulation Y of the Board of Governors (12 C.F.R.
Part 225, App. A and D) and Capital Adequacy Guidelines for State Member Banks:
Risk-Based Measure and Tier 1 Leverage Measure, Appendices A and B of
Regulation H of the Board of Governors (12 C.F.R. Part 208, App. A and B), as
applicable;
          (b) the adequacy of the Bank’s capital, taking into account the volume
of classified credits, concentrations of credit, ALLL, current and projected
asset growth, and projected retained earnings;
          (c) the source and timing of additional funds to fulfill the
consolidated organization’s and the Bank’s future capital requirements;
          (d) federal or state supervisory requests for additional capital at
the Bank or the requirements of any supervisory action imposed on the Bank by
any federal or state regulator;
          (e) the requirements of section 225.4(a) of Regulation Y of the Board
of Governors (12 C.F.R. § 225.4(a)) that Bancshares serve as a source of
strength to the Bank; and
          (f) procedures for Bancshares to (i) notify the Reserve Bank, in
writing, no

4



--------------------------------------------------------------------------------



 



more than 30 days after the end of any quarter in which Bancshares’s
consolidated capital ratios or the Bank’s capital ratios (total risk-based, Tier
1 risk-based, or leverage) fall below the plan’s minimum ratios and (ii) to
submit simultaneously to the Reserve Bank an acceptable written plan that
details the steps Bancshares will take to increase its and the Bank’s capital
ratios above the plan’s minimum.
Compliance with Laws and Regulations
     4. (a) In appointing any new director or senior executive officer, or
changing the responsibilities of any senior executive officer so that the
officer would assume a different senior executive officer position, Bancshares
shall comply with the notice provisions of section 32 of the FDI Act (12 U.S.C.
§ 1831i) and Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§
225.71 et seq.).
          (b) Bancshares shall comply with the restrictions on indemnification
and severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the Federal Deposit Insurance Corporation’s regulations (12 C.F.R.
Part 359).
Progress Reports
     5. Within 30 days after the end of each calendar quarter following the date
of this Agreement, the board of directors shall submit to the Reserve Bank
written progress reports detailing the form and manner of all actions taken to
secure compliance with the provisions of this Agreement and the results thereof.
Approval and Implementation of Plan
     6. (a) Bancshares shall submit a written capital plan that is acceptable to
the Reserve Bank within the applicable time period set forth in paragraph 3 of
this Agreement.
          (b) Within 10 days of approval by the Reserve Bank, Bancshares shall
adopt the approved capital plan. Upon adoption, Bancshares shall promptly
implement the approved plan, and thereafter fully comply with it.

5



--------------------------------------------------------------------------------



 



          (c) During the term of this Agreement, the approved capital plan shall
not be amended or rescinded without the prior written approval of the Reserve
Bank.

6



--------------------------------------------------------------------------------



 



Communications
     7. All communications regarding this Agreement shall be sent to:

  (a)   Mr. Kevin Zerbe
Director
Banking Supervision and Regulation
Federal Reserve Bank of San Francisco
101 Market Street, Mail Stop 920
San Francisco, California 94105

  (b)   Mr. Curtis S. Reis
Chairman of the Board & Chief Executive Officer
Alliance Bancshares California
100 Corporate Pointe, Suite 105
Culver City, California 90230

Miscellaneous
     8. Notwithstanding any provision of this Agreement, the Reserve Bank may,
in its sole discretion, grant written extensions of time to Bancshares to comply
with any provision of this Agreement.
     9. The provisions of this Agreement shall be binding upon Bancshares and
its institution-affiliated parties, in their capacities as such, and their
successors and assigns.
     10. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank.
     11. The provisions of this Agreement shall not bar, estop, or otherwise
prevent the Board of Governors, the Reserve Bank, or any other federal or state
agency from taking any other action affecting Bancshares, the Bank, any nonbank
subsidiary of Bancshares, or any of their current or former
institution-affiliated parties and their successors and assigns.

7



--------------------------------------------------------------------------------



 



     12. Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this
Agreement is enforceable by the Board of Governors under section 8 of the FDI
Act (12 U.S.C. § 1818).
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the 10th day of October, 2008

                  ALLIANCE BANCSHARES CALIFORNIA       FEDERAL RESERVE BANK OF
SAN FRANCISCO
 
               
By:
  /s/ Curtis S. Reis       By:   /s/ Jose. Alonso
 
               
 
  Mr. Curtis S. Reis           Mr. Jose Alonso
 
  Chairman of the Board
& Chief Executive Officer           Director

8